Citation Nr: 1100385	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  03-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which confirmed the previous denial of service 
connection for PTSD.  

In June 2006, the Board reopened the Veteran's claim of service 
connection for PTSD and remanded it for additional development.  
In December 2009 the Board re-characterized the Veteran's claim 
of service connection for PTSD to one of service connection for 
an acquired psychiatric disability, to include PTSD, and denied 
it on its merits.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court) 
which, in a September 21, 2010 Order, granted the parties' Joint 
Motion for remand, vacating that part of the Board's December 
2009 decision that found that the Veteran was not entitled to 
service connection for an acquired psychiatric disability, to 
include PTSD.  

As discussed in more detail below, the Veteran testified before a 
Veterans Law Judge (VLJ) at a hearing at the RO in November 2005.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion accompanying the September 2010 Court Order, 
the parties agreed that the Veteran should be provided with 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) for how to substantiate a claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, and notes that he has only received notice regarding his 
claim of service connection for PTSD.  Thus, the Board must 
further remand this claim to the RO so that the Veteran can be 
provided with notice of how to substantiate his claim of service 
connection for an acquired psychiatric disability, to include 
PTSD.  

Additionally, the VLJ before whom the Veteran testified in 
November 2005 is no longer a Board employee and in a November 
2010 letter the Veteran indicated that he wishes to appear at a 
new Board hearing held a local RO.  On these facts, the Board 
finds that there remains an outstanding request for a Board 
hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Since the RO schedules Travel Board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
notice regarding his claim of service 
connection for an acquired psychiatric 
disability, to include PTSD.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Schedule the Veteran for a Board hearing 
at the RO before a Veterans Law Judge, 
pursuant to his November 2010 request.

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


